       Case 3:21-cv-01444-N Document 1 Filed 06/18/21               Page 1 of 36 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                    )
    JAY HEATH and EDWARD SHAPIRO,                   )   Case No.: 3:21-cv-01444
    individually and on behalf of all others        )
    similarly situated,                             )
                                                    )
                          Plaintiffs,               )   CLASS ACTION COMPLAINT
                                                    )
                v.                                  )   JURY TRIAL DEMANDED
                                                    )
    INSURANCE TECHNOLOGIES CORP.                    )
    and ZYWAVE, INC.,                               )
                                                    )
                          Defendants.               )
                                                    )
                                                    )



          Plaintiffs Jay Heath and Edward Shapiro (“Plaintiffs”) bring this Class Action

Complaint against Defendants Insurance Technologies Corporation (“ITC”) and Zywave Inc.

(“Zywave” and, collectively, “Defendants”) as individuals and on behalf of all others similarly

situated, and allege, upon personal knowledge as to their own actions and their counsels’

investigations, and upon information and belief as to all other matters, as follows:

                                   NATURE OF THE ACTION
          1.     Zywave and its wholly owned subsidiary, ITC, are information technology services

companies. Among other services, Defendants supply a cloud-based agency management system

to insurance companies called AgencyMatrix that brokers use to manage their business.

          2.     On or about May 10, 2021, ITC began notifying customers and state Attorneys

General about a data breach that occurred on February 27, 2021 (the “Data Breach”).1 Hackers

obtained information from ITC including personally identifiable information (“PII”)2 of thousands


1
        https://oag.ca.gov/ecrime/databreach/reports/sb24-540398 (last visited Jun. 9, 2021).
2
        Personally identifiable information generally incorporates information that can be used to
distinguish or trace an individual’s identity, either alone or when combined with other personal or


                                                 -1-
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 2 of 36 PageID 2



of its clients’ customers, potential customers, and other individuals, including, but not limited to,

their names, Social Security numbers, driver’s license numbers, dates of birth, and

username/password information.

         3.    Defendant ITC claims on its website that it protects personal information: “We

protect the security of your personal information. We take steps to protect your data from loss,

misuse, alteration, destruction, or unauthorized access.”3

         4.    Not only did hackers steal the PII of Plaintiffs and class members, but, upon

information and belief, criminals have already used the PII to attempt to steal certain of Plaintiffs’

and class members’ identities. Hackers accessed and then either used or offered for sale the

unencrypted, unredacted, stolen PII to criminals. This stolen PII has great value to hackers.

Because of Defendants’ Data Breach, customers’ PII is still available and may be for sale on the

dark web for criminals to access and abuse. Impacted consumers now face a lifetime risk of identity

theft.

         5.    As the President of ITC acknowledged in a video posted to the ITC website:

“Seventy-one percent of data breaches target small businesses. Consider the information stored in

your office and any system you use…You’ve got a ton of personally identifiable information.”4
         6.    ITC’s President also acknowledged that “security is not one way. We all must take

it seriously and be accountable to each other. Not just for ourselves but also our customers.”5

         7.    Plaintiffs’ and class members’ PII was compromised due to Defendants’ negligent

and/or careless acts and omissions and their failure to adequately protect the PII.

         8.    Plaintiffs bring this action on behalf of all persons whose PII was compromised as

a result of Defendants’ failure to: (i) adequately protect consumers’ and employees’ PII, (ii) warn

its customers, potential customers, employees and other consumers of their inadequate information


identifying information. 2 C.F.R. § 200.79. At a minimum, it includes all information that on its
face expressly identifies an individual.
3
        https://www.getitc.com/privacy.aspx (last visited Jun. 9, 2021).
4
        https://resources.getitc.com/videos/security-matters (last visited Jun. 9, 2021).
5
        Id. (last visited Jun. 9, 2021).


                                                 -2-
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 3 of 36 PageID 3



security practices, and (iii) effectively monitor their websites and platforms for security

vulnerabilities and incidents. Defendants’ conduct amounts to negligence and violates federal and

state statutes.

        9.        Plaintiffs and similarly situated individuals have suffered injury as a result of

Defendants’ conduct. These injuries include, but are not limited to: (i) lost or diminished inherent

value of PII; (ii) out-of-pocket expenses associated with the prevention, detection, and recovery

from identity theft, tax fraud, and/or unauthorized use of their PII; and (iii) lost opportunity costs

associated with attempting to mitigate the actual consequences of the Data Breach, including but

not limited to lost time; and (iv) deprivation of rights they possess under state consumer protection

statutes.

                                             PARTIES

        10.       Plaintiff Jay Heath is a citizen of Maryland residing in Baltimore, Maryland.

        11.       Plaintiff Edward Shapiro is a citizen of Pennsylvania residing in Philadelphia,

Pennsylvania.

        12.       Defendant ITC is a Texas corporation with its principal place of business at 1415

Halsey Way Ste. 314, Carrollton, Texas, 75007. ITC offers information technology services and

generates $12.99 million in annual sales. According to its website, ITC serves more than 200

insurance companies and more than 7,000 agencies.

        13.       Defendant Zywave is a Wisconsin corporation with its principal place of business

at 10100 W. Innovation Dr., Ste. 300, Milwaukee, Wisconsin, 53226. Zywave is an insurance

technology firm serving more than 6,000 carriers including, it claims, all of the top 100 U.S.

insurance firms.

        14.       ITC is a wholly-owned subsidiary of Zywave.

                                  JURISDICTION AND VENUE

        15.       This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(d) because this is a class action wherein the amount in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs, there are more than 100 members in the


                                                  -3-
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 4 of 36 PageID 4



proposed class, and at least one member of the class is a citizen of a state different from Defendant.

           16.       This Court has personal jurisdiction over Defendants because Defendant ITC has

its principal place of business within this District, and Defendant ITC is a wholly-owned subsidiary

of Zywave.

           17.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to these claims occurred in, were directed to, and/or

emanated from this District. Defendant ITC resides within this judicial district and a substantial

part of the events giving rise to the claims alleged herein occurred within this judicial district.

                                     FACTUAL ALLEGATIONS

Background
           18.       Defendant ITC is a provider of marketing, rating, and management software and

services for insurance companies and agents. ITC sells its services and products across the United

States.6

           19.       Defendant Zywave is an insurance technology provider focusing on cloud-based

sales management, client delivery, content, and analytics solutions. Zywave acquired ITC in 2020

to expand its customer base to more than 15,000 insurance organizations globally.7

           20.       There is a unity of identity between the Defendants because Defendant ITC is a

wholly owned subsidiary of Zywave.

           21.       In the ordinary course of doing business with Defendants, Defendants collect

sensitive PII from consumers such as:

                       Name;

                       Address;

                       Phone number;

                       Driver’s license number;

6
        https://www.getitc.com/about/ (last visited Jun. 9, 2021).
7
        https://www.zywave.com/news/zywave-acquires-insurtech-frontrunner-itc-becomes-
only-provider-to-offer-front-office-solutions-for-independent-insurance-agencies-across-all-
lines-of-business/ (last visited Jun. 9, 2021).


                                                   -4-
    Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 5 of 36 PageID 5



                   Social Security number;

                   Date of birth;

                   Email address;

                   Gender; and

                   Username and password.

       22.       In the course of collecting PII from consumers, including Plaintiffs, Defendants

promise to provide confidentiality and security for personal information, including by

promulgating and placing privacy policies on their website.

       23.       Defendant ITC promises that it will protect consumers’ privacy and remain in

compliance with statutory privacy requirements. For example, Defendant ITC states on its

website:

                 We protect the security of your personal information. We take steps to
                 protect your data from loss, misuse, alteration, destruction, or unauthorized
                 access. We use sophisticated security technologies to secure users’ ordering
                 information, username, and password. We encrypt users’ ordering
                 information, username, and password (including users’ credit card account
                 number) using Secure Socket Layer (“SSL”) technology. SSL is a proven
                 coding system that lets your browser automatically encrypt, or scramble,
                 data before you send it to us. To support this technology, users must have
                 an SSL-capable browser. SSL is one of the safest encryption technologies
                 available.8
       24.       Defendant Zywave similarly promises in its privacy policy: “Zywave will not

otherwise disclose your personal information to any person or any organization, and Zywave will

never sell your personal information to anyone.”9

       25.       Zywave also represents that it “is committed to the security of personal information

and has policies and procedures in place to protect the privacy of your personal information.

Personal information shall be protected in a manner commensurate with its sensitivity and

reasonable steps will be taken to prevent it from being stolen, lost, accessed, copied, used or



8
       https://www.getitc.com/privacy.aspx (last visited Jun. 9, 2021).
9
       https://www.zywave.com/privacy-statement/ (last visited Jun. 9, 2021).


                                                 -5-
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                Page 6 of 36 PageID 6



modified without permission.”10

       26.     Defendants, however, failed to protect and safeguard Plaintiffs’ and Class members

PII. In fact, there is no indication that Defendants followed even their most basic promises; for

example, ITC does not claim that any of the stolen PII was encrypted, including usernames and

passwords.

The Data Breach

       27.     On or about May 10, 2021, Defendant ITC began notifying consumers and state

Attorneys General about a data breach that occurred on February 27, 2021.

       28.     According to the Notice of Data Breach letters and letters sent to state Attorneys

General, “an unauthorized third party gained access to [ITC’s] AgencyMatrix application,” and

“acquired certain personal information stored in that application.”11
       29.     According to the Notice, ITC “immediately commenced an investigation” and

contained the incident on March 4, 2021.12

       30.     However, despite first learning of the Data Breach in February 2021 and concluding

the investigation in March 2021, Defendants did not take any “measures” to notify affected Class

Members for over two months, on or about May 10, 2021.

Defendants Were Aware of the Risks of a Data Breach

       31.     Defendants had obligations created by contract, industry standards, common law,

and representations made to Plaintiffs and Class members, to keep their PII confidential and to

protect it from unauthorized access and disclosure.

       32.     Plaintiffs and Class members provided their PII to Defendants with the reasonable

expectation and mutual understanding that Defendants would comply with their obligations to

keep such information confidential and secure from unauthorized access.


10
       Id.
11
       https://oag.ca.gov/system/files/ITC%20-
%20Model%20Notification%20to%20Insureds%20%28Updated%29_1_1.pdf (last visited Jun.
10, 2021).
12
       Id.


                                               -6-
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 7 of 36 PageID 7



       33.     Defendants’ data security obligations were particularly important given the

substantial increase in cyber-attacks and/or data breaches in the information technology sector

preceding the date of the breach.

       34.     Data breaches, including those perpetrated against the information technology

sector of the economy, have become widespread. For example, the United States saw 1,244 data

breaches in 2018 and had 446.5 million exposed records.13 Defendants understand this reality

because ITC’s CEO told customers of his product to “consider the information stored in your office

and any system you use…You’ve got a ton of personally identifiable information” and that

“security is not one way. We all must take it seriously and be accountable to each other. Not just

for ourselves but also our customers.” 14
       35.     Indeed, data breaches, such as the one experienced by Defendants, have become so

notorious that the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service have issued a

warning to potential targets, so they are aware of, and prepared for, a potential attack. Therefore,

the increase in such attacks, and attendant risk of future attacks, was widely known and completely

foreseeable to the public and to anyone in Defendants’ industry, including Defendants.

       36.     According to the Federal Trade Commission (“FTC”), identity theft wreaks havoc

on consumers’ finances, credit history, and reputation and can take time, money, and patience to

resolve.15 Identity thieves use stolen personal information for a variety of crimes, including credit

card fraud, phone or utilities fraud, and bank and finance fraud.16


13
        https://www.varonis.com/blog/data-breach-statistics (last visited Jun. 10, 2021).
14
        https://resources.getitc.com/videos/security-matters (last visited Jun. 9, 2021).
15
        See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (Apr. 2013),
https://dss.mo.gov/cd/older-youth-program/files/taking-charge-what-to-do-if-identity-is-
stolen.pdf (last visited June 10, 2021).
16
        Id. The FTC defines identity theft as “a fraud committed or attempted using the identifying
information of another person without authority.” 16 CFR § 603.2. The FTC describes “identifying
information” as “any name or number that may be used, alone or in conjunction with any other
information, to identify a specific person,” including, among other things, “[n]ame, social security
number, date of birth, official State or government issued driver's license or identification number,
alien registration number, government passport number, employer or taxpayer identification
number.” Id.


                                                -7-
    Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 8 of 36 PageID 8



       37.     The PII of Plaintiffs and members of the Classes was taken by hackers to engage in

identity theft or and or to sell it to other criminals who will purchase the PII for that purpose. The

fraudulent activity resulting from the Data Breach may not come to light for years.

       38.     Defendants knew, or reasonably should have known, of the importance of

safeguarding the PII of Plaintiffs and members of the Classes, including Social Security numbers,

driver’s license, and/or dates of birth, and of the foreseeable consequences that would occur if

Defendants’ data security systems were breached, including, specifically, the significant costs that

would be imposed on Plaintiffs and members of the Classes a result of a breach.

       39.     Plaintiffs and members of the Classes now face years of constant surveillance of

their financial and personal records, monitoring, and loss of rights. The Classes are incurring and

will continue to incur such damages in addition to any fraudulent use of their PII.

       40.     The injuries to Plaintiffs and members of the Classes were directly and proximately

caused by Defendants’ failure to implement or maintain adequate data security measures for the

PII of Plaintiffs and members of the Classes.

Defendants Fail to Comply with FTC Guidelines
       41.     The FTC has promulgated numerous guides for businesses which highlight the

importance of implementing reasonable data security practices. According to the FTC, the need

for data security should be factored into all business decision-making.

       42.     In 2016, the FTC updated its publication, Protecting Personal Information: A Guide

for Business, which established cyber-security guidelines for businesses. The guidelines note that

businesses should protect the personal customer information that they keep; properly dispose of

personal information that is no longer needed; encrypt information stored on computer networks;

understand their network’s vulnerabilities; and implement policies to correct any security

problems. The guidelines also recommend that businesses use an intrusion detection system to

expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone

is attempting to hack the system; watch for large amounts of data being transmitted from the

system; and have a response plan ready in the event of a breach.


                                                 -8-
    Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 9 of 36 PageID 9



        43.    The FTC further recommends that companies not maintain PII longer than is

needed for authorization of a transaction; limit access to sensitive data; require complex passwords

to be used on networks; use industry-tested methods for security; monitor for suspicious activity

on the network; and verify that third-party service providers have implemented reasonable security

measures.

        44.    The FTC has brought enforcement actions against businesses for failing to protect

consumer data adequately and reasonably, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15

U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must take

to meet their data security obligations.

        45.    Defendants failed to properly implement basic data security practices, and their

failure to employ reasonable and appropriate measures to protect against unauthorized access to

consumer PII constitutes an unfair act or practice prohibited by Section 5 of the FTCA, 15 U.S.C.

§ 45.

        46.    Defendants were at all times fully aware of their obligation to protect the PII of

customers, prospective customers and employees. Defendants were also aware of the significant

repercussions that would result from their failure to do so.

Defendants Fail to Comply with Industry Standards

        47.    A number of industry and national best practices have been published and should

have been used as a go-to resource and authoritative guide when developing Defendants’

cybersecurity practices.

        48.    Best cybersecurity practices that are standard in the information technology

services industry include installing appropriate malware detection software; monitoring and

limiting the network ports; protecting web browsers and email management systems; setting up

network systems such as firewalls, switches and routers; monitoring and protection of physical

security systems; protection against any possible communication system; and training staff


                                                -9-
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                Page 10 of 36 PageID 10



regarding critical points.

         49.   Upon information and belief, Defendants failed to meet the minimum standards of

the following cybersecurity frameworks: the NIST Cybersecurity Framework Version 1.1

(including without limitation PR.AC-1, PR.AC-3, PR.AC-4, PR.AC-5, PR.AC-6, PR.AC-7,

PR.AT-1, PR.DS-1, PR.DS-5, PR.PT-1, PR.PT-3, DE.CM-1, DE.CM-4, DE.CM-7, DE.CM-8,

and RS.CO-2), and the Center for Internet Security’s Critical Security Controls (CIS CSC), which

are established standards in reasonable cybersecurity readiness.

         50.   These foregoing frameworks are existing and applicable industry standards in

Defendants’ industry, and Defendants failed to comply with these accepted standards, thereby

opening the door to the Cyber-Attack and causing the Data Breach.

The Value of PII to Cyber Criminals
         51.   Businesses that store personal information are likely to be targeted by cyber

criminals. Credit card and bank account numbers are tempting targets for hackers. However,

information such as dates of birth and Social Security numbers are even more attractive to hackers;

they are not easily destroyed and can be easily used to perpetrate identity theft and other types of

fraud.

         52.   The PII of individuals remains of high value to criminals, as evidenced by the prices

they will pay through the dark web. Numerous sources cite dark web pricing for stolen identity

credentials. For example, personal information can be sold at a price ranging from $40 to $200,

and bank details have a price range of $50 to $200.17

         53.   Social Security numbers, for example, are among the worst kind of personal

information to have stolen because they may be put to a variety of fraudulent uses and are difficult

for an individual to change. The Social Security Administration (“SSA”) stresses that the loss of

an individual’s Social Security number, as is the case here, can lead to identity theft and extensive


17
       Your personal data is for sale on the dark web. Here’s how much it costs, Digital Trends,
(Oct. 16, 2019), https://www.digitaltrends.com/computing/personal-data-sold-on-the-dark-web-
how-much-it-costs (last visited June 10, 2021).


                                               - 10 -
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21               Page 11 of 36 PageID 11



financial fraud:

        A dishonest person who has your Social Security number can use it to get other
        personal information about you. Identity thieves can use your number and your
        good credit to apply for more credit in your name. Then, they use the credit cards
        and don’t pay the bills, it damages your credit. You may not find out that someone
        is using your number until you’re turned down for credit, or you begin to get calls
        from unknown creditors demanding payment for items you never bought. Someone
        illegally using your Social Security number and assuming your identity can cause
        a lot of problems.18
        54.    What is more, it is no easy task to change or cancel a stolen Social Security number.

An individual cannot obtain a new Social Security number without significant paperwork and

evidence of actual misuse. In other words, preventive action to defend against the possibility of

misuse of a Social Security number is not permitted; an individual must show evidence of actual,

ongoing fraud activity to obtain a new number.

        55.    Even then, a new Social Security number may not be effective. According to Julie

Ferguson of the Identity Theft Resource Center, “The credit bureaus and banks are able to link the

new number very quickly to the old number, so all of that old bad information is quickly inherited

into the new Social Security number.”19

        56.    Furthermore, as the SSA warns:

        Keep in mind that a new number probably will not solve all your problems. This is
        because other governmental agencies (such as the IRS and state motor vehicle
        agencies) and private businesses (such as banks and credit reporting companies)
        likely will have records under your old number. Along with other personal
        information, credit reporting companies use the number to identify your credit
        record. So using a new number will not guarantee you a fresh start. This is
        especially true if your other personal information, such as your name and address,
        remains the same.

        If you receive a new Social Security Number, you should not be able to use the old
        number anymore.


18
       SSA, Identity Theft and Your Social Security Number, https://www.ssa.gov/pubs/EN-05-
10064.pdf (last visited June 10, 2021).
19
       Bryan Naylor, Victims of Social Security Number Theft Find It’s Hard to Bounce Back,
NPR (Feb. 9, 2015), http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-s-
hackers-has-millionsworrying-about-identity-theft (last visited June 10, 2021).


                                               - 11 -
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21               Page 12 of 36 PageID 12



        For some victims of identity theft, a new number actually creates new problems. If
        the old credit information is not associated with your new number, the absence of
        any credit history under the new number may make more difficult for you to get
        credit.20
        57.    Here, the unauthorized access left the cyber criminals with the tools to perform the

most thorough identity theft—they have obtained all the essential PII to mimic the identity of the

user. The personal data of Plaintiffs and members of the Classes stolen in the Data Breach

constitutes a dream for hackers and a nightmare for Plaintiffs and the Classes. Stolen personal

data of Plaintiffs and members of the Classes represents essentially one-stop shopping for identity

thieves.

        58.    The FTC has released its updated publication on protecting PII for businesses,

which includes instructions on protecting PII, properly disposing of PII, understanding network

vulnerabilities, implementing policies to correct security problems, using intrusion detection

programs, monitoring data traffic, and having in place a response plan.

        59.    General policy reasons support such an approach. A person whose personal

information has been compromised may not see any signs of identity theft for years. According

to the United States Government Accountability Office (“GAO”) Report to Congressional

Requesters:

        [L]aw enforcement officials told us that in some cases, stolen data may be held for
        up to a year or more before being used to commit identity theft. Further, once stolen
        data have been sold or posted on the Web, fraudulent use of that information may
        continue for years. As a result, studies that attempt to measure the harm resulting
        from data breaches cannot necessarily rule out all future harm.21
        60.    Companies recognize that PII is a valuable asset. Indeed, PII is a valuable

commodity. A “cyber black-market” exists in which criminals openly post stolen Social Security

numbers and other PII on a number of Internet websites. The stolen personal data of Plaintiffs and

members of the Classes has a high value on both legitimate and black markets.

20
       SSA, Identity Theft and Your Social Security Number, SSA Publication No. 05-10064 (Jun.
2018), http://www.ssa.gov/pubs/EN-05-10064.pdf (last visited June 10, 2021).
21
       See https://www.gao.gov/assets/gao-07-737.pdf (June 2007) at 29 (last visited June 10,
2021).


                                               - 12 -
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                Page 13 of 36 PageID 13



        61.    Identity thieves may commit various types of crimes such as immigration fraud,

obtaining a driver’s license or identification card in the victim’s name but with another’s picture,

and/or using the victim’s information to obtain a fraudulent tax refund or fraudulent unemployment

benefits. The United States government and privacy experts acknowledge that it may take years

for identity theft to come to light and be detected.

        62.    As noted above, the disclosure of Social Security numbers in particular poses a

significant risk. Criminals can, for example, use Social Security numbers to create false bank

accounts or file fraudulent tax returns. Defendants’ former and current customers and employees

whose Social Security numbers have been compromised now face a real and imminent substantial

risk of identity theft and other problems associated with the disclosure of their Social Security

number and will need to monitor their credit and tax filings for an indefinite duration.

        63.    Based on the foregoing, the information compromised in the Data Breach is

significantly more valuable than the loss of, for example, credit card information in a retailer data

breach, because, there, victims can cancel or close credit and debit card accounts. The information

compromised in this Data Breach is impossible to “close” and difficult, if not impossible, to change

— Social Security number, driver’s license number or government-issued identification number,

name, and date of birth.

        64.    This data demands a much higher price on the black market. Martin Walter, senior

director at cybersecurity firm RedSeal, explained, “Compared to credit card information,

personally identifiable information and Social Security numbers are worth more than 10x on the

black market.”22

        65.    Among other forms of fraud, identity thieves may obtain driver’s licenses,

government benefits, medical services, and housing or even give false information to police.

        66.    According to a recent article in the New York Times, cyber thieves are using

22
       Tim Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, IT World, (Feb. 6, 2015), https://www.networkworld.com/article/2880366/anthem-
hack-personal-data-stolen-sells-for-10x-price-of-stolen-credit-card-numbers.html (last visited
June 10, 2021).


                                                - 13 -
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                Page 14 of 36 PageID 14



driver’s licenses obtained via insurance company application prefill processes to submit and

fraudulently obtain unemployment benefits.23 An individual may not know that his or her driver’s

license was used to file for unemployment benefits until law enforcement notifies the individual’s

employer of the suspected fraud, or until the individual attempts to lawfully apply for

unemployment and is denied benefits (due to the prior, fraudulent application and award of

benefits).

The Plaintiffs’ Experiences

        Plaintiff Jay Heath

        67.    Plaintiff Heath received the Notice of Data Breach from Defendant ITC, dated May

10, 2021, on or about that date. The Notice informed him that Defendants lost a file containing at

least his full name, Social Security number, and possibly his date of birth and/or username and

password for the AgencyMatrix application.

        68.    As a result of the Data Breach, Plaintiff Heath made reasonable efforts to mitigate

the impact of the Data Breach after receiving the data breach notification letter, including but not

limited to: researching the Data Breach; reviewing credit reports and financial account statements

for any indications of actual or attempted identity theft or fraud; and researching credit monitoring

and identity theft protection services offered by ITC. Plaintiff Heath now reviews his credit

monitoring reports and/or checking account statements for irregularities two or three times per

week, each time for approximately 5 minutes. This is valuable time Plaintiff Heath otherwise

would have spent on other activities, including but not limited to work and/or recreation.

        69.    Plaintiff Heath is very concerned about identity theft and fraud, as well as the

consequences of such identity theft and fraud resulting from the Data Breach.

        70.    Plaintiff Heath suffered actual injury from having his Private Information

compromised as a result of the Data Breach including, but not limited to (a) damage to and


23
        How Identity Thieves Took My Wife for a Ride, New York Times, (April 27, 2021)
https://www.nytimes.com/2021/04/27/your-money/identity-theft-auto-insurance.html (last visited
June 10, 2021)


                                               - 14 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 15 of 36 PageID 15



diminution in the value of his Private Information, a form of property that ITC obtained from

Plaintiff Heath; (b) violation of his privacy rights; and (c) imminent and impending injury arising

from the increased risk of identity theft and fraud.

       71.     Moreover, subsequent to the Data Breach, Plaintiff Heath also experienced a

significant increase in the amount of suspicious, unsolicited phishing telephone calls he receives.

Each day, Plaintiff Heath receives at least two scam phone calls, each of which appear to be placed

with the intent to obtain personal information to commit identity theft by way of a social

engineering attack.

       72.     Plaintiff Heath has spent a significant amount of time since the Data Breach

responding to the impacts of the Data Breach. The time spent dealing with the fallout from the

Data Breach is time Plaintiff Heath otherwise would have spent on other activities, such as work

and/or recreation.

       73.     As a result of the Data Breach, Plaintiff Heath anticipates spending considerable

time and money on an ongoing basis to try to mitigate and address harms caused by the Data

Breach. As a result of the Data Breach, Plaintiff Heath will continue to be at increased risk of

identity theft and fraud for years to come.

       Plaintiff Edward Shapiro

       74.     Plaintiff Edward Shapiro received the Notice of Data Breach from Defendant ITC,

dated May 10, 2021, on or about that date. The Notice informed him that Defendants lost a file

containing, at least, his full name, driver’s license, date of birth, and username and password for

the AgencyMatrix application.

       75.     As a result of receiving the Data Breach notice, Mr. Shapiro has spent time dealing

with the consequences of the breach, including confirming the legitimacy of the Data Breach, self-

monitoring his accounts, exploring credit monitoring and identity theft insurance options, and

calling in to sign up for the credit monitoring service offered by Defendants.

       76.     Mr. Shapiro has experienced a dramatic increase in the number of phishing emails

he receives since early 2021.


                                                - 15 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 16 of 36 PageID 16



          77.   Mr. Shapiro is not aware of any other data breaches that could have resulted in the

theft of his driver’s license number, username or password. He is very careful about sharing his

PII, and has never knowingly transmitted unencrypted PII over the internet or any other unsecured

source.

          78.   Mr. Shapiro stores any and all documents containing his PII in a safe and secure

digital location and shreds any documents he receives in the mail that contain any of his PII or that

may contain any information that could otherwise be used to compromise his payment card

accounts.

          79.   Mr. Shapiro suffered actual injury in being forced to review phishing emails and in

paying money to, or purchasing products from, Defendants during the Data Breach—expenditures

which he would not have made had Defendants disclosed that they lacked computer systems and

data security practices adequate to safeguard customers’ PII from theft.

          80.   Mr. Shapiro suffered actual injury in the form of damages to and diminution in the

value of his PII—a form of intangible property that Plaintiffs entrusted to Defendants for the

purpose of purchasing Defendants’ products and which was compromised in and as a result of the

Data Breach.

          81.   Mr. Shapiro also suffered lost time, annoyance, interference, and inconvenience as

a result of the Data Breach and has serious concerns for the loss of his privacy.

          82.   Mr. Shapiro has suffered imminent and impending injury arising from the

substantially increased risk of fraud, identity theft, and misuse resulting from his PII being placed

in the hands of criminals.

          83.   Mr. Shapiro has become scared, nervous, and worried about this theft of his PII and

has a continuing interest in ensuring that Defendants protect and safeguard his PII, which remains

in their possession, from future breaches.

Plaintiffs’ and Class Members’ Damages

          84.   To date, Defendants have done absolutely nothing to provide Plaintiffs and Class

members with relief for the damages they have suffered because of the Data Breach, including,


                                               - 16 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 17 of 36 PageID 17



but not limited to, the costs and loss of time they incurred because of the Data Breach. Defendants

have only offered twelve months of inadequate identity monitoring services, and it is unclear

whether that credit monitoring was only offered to certain affected individuals (based upon the

type of data stolen), or to all persons whose data was compromised in the Data Breach. What is

more, Defendants place the burden squarely on Plaintiffs and Class Members by requiring them to

expend time signing up for that service, as opposed to automatically enrolling all victims of this

cybercrime.

                                   CLASS ALLEGATIONS
       85.     Plaintiffs bring this nationwide class action pursuant to rules 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members of the

following class:

               All natural persons residing in the United States whose PII was

               compromised in the Data Breach on February 27, 2021 and announced on

               or about May 10, 2021 (the “Nationwide Class”).

       86.     The Maryland Subclass is defined as follows:

               All natural persons residing in Maryland whose PII was compromised in the

               Data Breach on February 27, 2021 and announced on or about May 10, 2021

               (the “Maryland Subclass”).

       87.     The Pennsylvania Subclass is defined as follows:

               All natural persons residing in Pennsylvania whose PII was compromised

               in the Data Breach on February 27, 2021 and announced on or about May

               10, 2021 (the “Pennsylvania Subclass”).

       88.     The Pennsylvania and Maryland Subclasses are referred to herein as the “Statewide

Subclasses” and together with the Nationwide Class, are collectively referred to herein as the

“Classes.”

       89.     Excluded from the Classes are all individuals who make a timely election to be

excluded from this proceeding using the correct protocol for opting out, and all judges assigned to


                                               - 17 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 18 of 36 PageID 18



hear any aspect of this litigation and their immediate family members.

       90.     Plaintiffs reserve the right to modify or amend the definitions of the proposed

Classes before the Court determines whether certification is appropriate.

       91.     Numerosity: The Classes are so numerous that joinder of all members is

impracticable. Defendants have identified thousands of customers whose PII may have been

improperly accessed in the Data Breach, and the Classes are apparently identifiable within

Defendants’ records.

       92.     Commonality: Questions of law and fact common to the Classes exist and

predominate over any questions affecting only individual members of the Classes. These include:

         a. When Defendants actually learned of the Data Breach and whether their response was

             adequate;

         b. Whether Defendants owed a duty to the Classes to exercise due care in collecting,

             storing, safeguarding and/or obtaining their PII;

         c. Whether Defendants breached that duty;

         d. Whether Defendants implemented and maintained reasonable security procedures

             and practices appropriate to the nature of storing the PII of Plaintiffs and members of

             the Classes;

         e. Whether Defendants acted negligently in connection with the monitoring and/or

             protection of PII belonging to Plaintiffs and members of the Classes;

         f. Whether Defendants knew or should have known that they did not employ reasonable

             measures to keep the PII of Plaintiffs and members of the Class secure and to prevent

             loss or misuse of that PII;

         g. Whether Defendants have adequately addressed and fixed the vulnerabilities which

             permitted the Data Breach to occur;

         h. Whether Defendants caused Plaintiffs’ and members of the Classes damage;

         i. Whether Defendants violated the law by failing to promptly notify Plaintiffs and

             members of the Classes that their PII had been compromised;


                                               - 18 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 19 of 36 PageID 19



         j. Whether Defendants violated the consumer protection statutes invoked below; and

         k. Whether Plaintiffs and the other members of the Classes are entitled to credit

               monitoring and other monetary relief;

       93.      Typicality: Plaintiffs’ claims are typical of those of the other members of the

Classes because all had their PII compromised as a result of the Data Breach due to Defendants’

misfeasance.

       94.      Adequacy: Plaintiffs will fairly and adequately represent and protect the interests

of the members of the Classes. Plaintiffs’ Counsel are competent and experienced in litigating

privacy-related class actions.

       95.      Superiority and Manageability: Under rule 23(b)(3) of the Federal Rules of Civil

Procedure, a class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all the members of the Classes is impracticable.

Individual damages for any individual member of the Classes are likely to be insufficient to justify

the cost of individual litigation, so that in the absence of class treatment, Defendants’ misconduct

would go unpunished. Furthermore, the adjudication of this controversy through a class action

will avoid the possibility of inconsistent and potentially conflicting adjudication of the asserted

claims. There will be no difficulty in the management of this action as a class action.

       96.      Class certification is also appropriate under Rule 23(a) and (b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the Classes, so that

final injunctive relief or corresponding declaratory relief is appropriate as to the Nationwide Class

as a whole and as to each Subclass as a whole.

       97.      Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

             a. Whether Defendants owed a legal duty to Plaintiffs and members of the Classes to

                exercise due care in collecting, storing, using, and safeguarding their PII;


                                                - 19 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 20 of 36 PageID 20



             b. Whether Defendants breached a legal duty to Plaintiffs and the members of the

                Classes to exercise due care in collecting, storing, using, and safeguarding their PII;

             c. Whether Defendants failed to comply with their own policies and applicable laws,

                regulations, and industry standards relating to data security;

             d. Whether Defendants failed to implement and maintain reasonable security

                procedures and practices appropriate to the nature and scope of the information

                compromised in the Data Breach; and

             e. Whether members of the Classes are entitled to actual damages, credit monitoring

                or other injunctive relief, and/or punitive damages as a result of Defendants’

                wrongful conduct.
                               FIRST CLAIM FOR RELIEF
                                        Negligence
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
       98.      Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 107.

       99.      Defendants owed a duty to Plaintiffs and Nationwide Class members to exercise

reasonable care in obtaining, using, and protecting their PII from unauthorized third parties.

       100.     The legal duties owed by Defendants to Plaintiffs and Nationwide Class members

include, but are not limited to the following:

             a. To exercise reasonable care in obtaining, retaining, securing, safeguarding,

                deleting, and protecting the PII of Plaintiffs and Nationwide Class members in its

                possession;

             b. To protect PII of Plaintiffs and Nationwide Class members in its possession using

                reasonable and adequate security procedures that are compliant with industry-

                standard practices; and




                                                 - 20 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 21 of 36 PageID 21



           c. To implement processes to quickly detect a data breach and to timely act on

               warnings about data breaches, including promptly notifying Plaintiffs and

               Nationwide Class members of the Data Breach.

       101.    Defendants’ duty to use reasonable data security measures also arose under Section

5 of the Federal Trade Commission Act, 15 U.S.C. § 45(a) (the “FTC Act”), which prohibits

“unfair . . . practices in or affecting commerce,” including, as interested and enforced by the

Federal Trade Commission, the unfair practices by companies such as Defendants of failing to use

reasonable measures to protect PII.

       102.    Various FTC publications and data security breach orders further form the basis of

Defendants’ duty. Plaintiffs and Nationwide Class members are consumers under the FTC Act.

Defendants violated Section 5 of the FTC Act by failing to use reasonable measures to protect PII

and by not complying with industry standards.

       103.    Defendants breached their duties to Plaintiffs and Nationwide Class members.

Defendants knew or should have known the risks of collecting and storing PII and the importance

of maintaining secure systems, especially in light of the fact that data breaches have been surging

since 2016.

       104.    Defendants knew or should have known that their security practices did not

adequately safeguard Plaintiffs’ and the other Nationwide Class members’ PII.

       105.    Through Defendants’ acts and omissions described in this Complaint, including

Defendants’ failure to provide adequate security and its failure to protect the PII of Plaintiffs and

the Classes from being foreseeably captured, accessed, exfiltrated, stolen, disclosed, and misused,

Defendants unlawfully breached their duty to use reasonable care to adequately protect and secure

Plaintiffs’ and Nationwide Class members’ PII during the period it was within Defendants’

possession and control.

       106.    Defendants breached the duties they owe to Plaintiffs and Nationwide Class

members in several ways, including:




                                               - 21 -
     Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 22 of 36 PageID 22



           a. Failing to implement adequate security systems, protocols, and practices sufficient

               to protect employees’ and customers’ PII and thereby creating a foreseeable risk of

               harm;

           b. Failing to comply with the minimum industry data security standards during the

               period of the Data Breach;

           c. Failing to act despite knowing or having reason to know that their systems were

               vulnerable to attack; and

           d. Failing to timely and accurately disclose to customers and employees that their PII

               had been improperly acquired or accessed and was potentially available for sale to

               criminals on the dark web.

        107.   Due to Defendants’ conduct, Plaintiffs and Nationwide Class members are entitled

to credit monitoring. Credit monitoring is reasonable here. The PII taken can be used for identity

theft and other types of financial fraud against the Nationwide Class members.

        108.   Some experts recommend that data breach victims obtain credit monitoring services

for at least ten years following a data breach.24 Annual subscriptions for credit monitoring plans
range from approximately $219 to $358 per year.

        109.   As a result of Defendants’ negligence, Plaintiffs and Nationwide Class members

suffered injuries that may include: (i) the lost or diminished value of PII; (ii) out-of-pocket

expenses associated with the prevention, detection, and recovery from identity theft, tax fraud,

and/or unauthorized use of their PII; (iii) lost opportunity costs associated with attempting to

mitigate the actual consequences of the Data Breach, including, but not limited to, time spent

deleting phishing email messages and cancelling credit cards believed to be associated with the

compromised account; (iv) the continued risk to their PII, which may remain for sale on the dark


24
        In the recent Equifax data breach, for example, Equifax agreed to free monitoring of
victims’ credit reports at all three major credit bureaus for four years, plus $1 million of identity
theft insurance. For an additional six years, victims can opt for free monitoring by one credit
bureau, Equifax. In addition, if a victim’s child was a minor in May 2017, he or she is eligible
for a total of 18 years of free credit monitoring under the same terms as for adults.


                                                - 22 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 23 of 36 PageID 23



web and is in Defendants’ possession and subject to further unauthorized disclosures so long as

Defendants fail to undertake appropriate and adequate measures to protect the PII in their

continued possession; (v) future costs in terms of time, effort, and money that will be expended to

prevent, monitor, detect, contest, and repair the impact of the Data Breach for the remainder of the

lives of Plaintiffs and Nationwide Class members, including ongoing credit monitoring.

       110.    These injuries were reasonably foreseeable given the history of security breaches

of this nature. The injury and harm that Plaintiffs and the other Nationwide Class members suffered

was the direct and proximate result of Defendants’ negligent conduct.

                             SECOND CLAIM FOR RELIEF
                                      Negligence Per Se
              (On Behalf of Plaintiffs, the Nationwide Class, and the Statewide
                            Subclasses Against All Defendants)
       111.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 107.

       112.    Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Defendant’s, of failing to use reasonable measures to protect PII. The FTC publications and orders

described above also form part of the basis of Defendants’ duty in this regard.

       113.    Defendants violated Section 5 of the FTC Act by failing to use reasonable measures

to protect PII and not complying with applicable industry standards. Defendants’ conduct was

particularly unreasonable given the nature and amount of PII it obtained and stored, and the

foreseeable consequences of the Data Breach for companies of Defendants’ magnitude, including,

specifically, the immense damages that would result to Plaintiffs and Members of the Classes due

to the valuable nature of the PII at issue in this case—including Social Security numbers.

       114.    Defendants’ violations of Section 5 of the FTC Act constitute negligence per se.

       115.    Plaintiffs and members of the Classes are within the class of persons that the FTC

Act was intended to protect.




                                               - 23 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 24 of 36 PageID 24



       116.    The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of its failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiffs and members of the

Classes.

       117.    As a direct and proximate result of Defendants’ negligence per se, Plaintiffs and

members Classes have suffered and will suffer injury, including but not limited to: (i) actual

identity theft; (ii) the loss of the opportunity how their PII is used; (iii) the compromise,

publication, and/or theft of their PII; (iv) out-of-pocket expenses associated with the prevention,

detection, and recovery from identity theft, tax fraud, and/or unauthorized use of their PII; (v) lost

opportunity costs associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach, including but not

limited to efforts spent researching how to prevent, detect, contest, and recover from tax fraud and

identity theft; (vi) costs associated with placing freezes on credit reports; (vii) the continued risk

to their PII, which remains in Defendants’ possession and is subject to further unauthorized

disclosures so long as Defendants fail to undertake appropriate and adequate measures to protect

the PII of its current and former employees and customers in its continued possession; and (viii)

future costs in terms of time, effort, and money that will be expended to prevent, detect, contest,

and repair the impact of the PII compromised as a result of the Data Breach for the remainder of

the lives of Plaintiffs and members of the Classes.

       118.    Additionally, as a direct and proximate result of Defendants’ negligence per se,

Plaintiffs and members of the Classes have suffered and will suffer the continued risks of exposure

of their PII, which remains in Defendants’ possession and is subject to further unauthorized

disclosures so long as Defendants fail to undertake appropriate and adequate measures to protect

the PII in their continued possession.

                                   THIRD CLAIM FOR RELIEF
                     Violation of Maryland’s Personal Information Privacy Act,



                                                - 24 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 25 of 36 PageID 25



                                  Md. Comm. Code §§ 14-3501, et seq.
                        (On behalf of Plaintiff Heath and the Maryland Subclass)
       119.      Plaintiff Heath re-alleges and incorporates by reference herein all of the allegations

contained in paragraphs 1 through 107.

       120.      In relevant part, the Maryland Personal Information Privacy Act (“PIPA”) states:

       To protect Personal Information from unauthorized access, use, modification, or
       disclosure, a business that owns or licenses Personal Information of an individual
       residing in the State shall implement and maintain reasonable security procedures
       and practices that are appropriate to the nature of Personal Information owned or
       licensed and the nature and size of the business and its operations.
Md. Comm. Code § 14-3503(a).

       115.      Thus, the plain language of PIPA requires businesses to implement and maintain

“reasonable security practices and procedures” based on the personal information they collect.

       116.      “Personal Information” is defined to include “[a]n individual's first name or first

initial and last name in combination with any one or more of the following data elements, when

the name or the data elements are not encrypted, redacted, or otherwise protected by another

method that renders the information unreadable or unusable:...a passport number...[a]n account

number, a credit card number, or a debit card number, in combination with any required security

code, access code, or password, that permits access to an individual's financial account.” Md.

Comm. Code § 14-3503(e)(1).

       117.      Further, PIPA requires a business that has discovered or has been notified of a

security breach to conduct a prompt investigation to determine if Personal Information has or will

be misused. Md. Comm. Code § 14-3504(b)(1). If so, “the business shall notify the individual of

the breach” and that notification “shall be given as soon as reasonably practical after the business

discovers or is notified of the breach of a security system.” Md. Comm. Code §§ 14-3504(b)(2),

14-3504(c)(2).

       118.      As alleged herein, Defendants did not maintain reasonable security measures

appropriate to the nature of their Personal Information as required by PIPA.




                                                 - 25 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 26 of 36 PageID 26



       119.    As alleged herein, Defendants did not provide timely notice of their data breach as

required by PIPA.

       120.    As a direct and proximate result of Defendant’s actions, Plaintiff Heath and

Maryland Subclass Members have suffered and will continue to suffer injury, loss of privacy, and

other economic and non-economic losses.

       121.    As a result, Plaintiff Heath and Maryland Subclass Members are entitled to all

monetary and non-monetary relief available for Defendants’ violations of PIPA.

                                  FOURTH CLAIM FOR RELIEF
                         Violation of Maryland’s Consumer Protection Act
                               Deceptive and Unfair Trade Practices
                                   Title 13, Section 13-101, et seq.
                      (On behalf of Plaintiff Heath and the Maryland Subclass)
       121.    Plaintiff Heath re-alleges and incorporates by reference herein all of the allegations

contained in paragraphs 1 through 107.

       122.    In relevant part, the Maryland Consumer Protection Act prohibits “unfair or

deceptive trade practices” which include:

       False, falsely disparaging, or misleading oral or written statement, visual
       description, or other representation of any kind which has the capacity, tendency,
       or effect of deceiving or misleading consumers;...

       Representation that: Consumer goods, consumer realty, or consumer services have
       a sponsorship, approval, accessory, characteristic, ingredient, use, benefit, or
       quantity which they do not have;...

       Failure to state a material fact if the failure deceives or tends to deceive;...

       Advertisement or offer of consumer goods, consumer realty, or consumer services
       ...[w]ithout intent to sell, lease, or rent them as advertised or offered;...

       Deception, fraud, false pretense, false premise, misrepresentation, or knowing
       concealment, suppression, or omission of any material fact with the intent that a
       consumer rely on the same in connection with: [t]he promotion or sale of any
       consumer goods...or consumer service;...[or] [t]he subsequent performance of a
       merchant with respect to an agreement of sale, lease, or rental;...
Md. Comm. Code § 13-301.



                                                - 26 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                   Page 27 of 36 PageID 27



        122.     In addition, a violation of the Maryland PIPA constitutes a violation of the

Maryland CPA. See Md. Comm. Code § 14-3508 (“A violation of [subtitle 35: Maryland Personal

Information Protection Act]: (1) Is an unfair or deceptive trade practice within the meaning of Title

13 of this article; and (2) Is subject to the enforcement and penalty provisions contained in Title

13 of this article.”).

        123.     As alleged herein, Defendants violated the Maryland PIPA which constitutes a

violation of the CPA.

        124.     As alleged herein, Defendants further violated the CPA based on their material

representations and omissions regarding their data security.

        125.     As a direct and proximate result of Defendant’s actions, Plaintiff Heath and

Maryland Subclass Members have suffered and will continue to suffer injury, loss of privacy, and

other economic and non-economic losses.

        126.     As a result, Plaintiff Heath and Maryland Subclass Members are entitled to all

monetary and non-monetary relief available for Defendants’ violations of the CPA.

                                 FIFTH CLAIM FOR RELIEF
               Pennsylvania Unfair Trade Practices and Consumer Protection Law
                           73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.
                 (On behalf of Plaintiffs Shapiro and the Pennsylvania Subclass)

                 Plaintiff Shapiro re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 107.

                 Defendants are each a “person,” as meant by 73 Pa. Cons. Stat. § 201-2(2).

                 Plaintiff and Pennsylvania Subclass Members purchased goods and services in

“trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal, family,

and/or household purposes.




                                                 - 27 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                Page 28 of 36 PageID 28



               Defendants engaged in unfair methods of competition and unfair or deceptive acts

or practices in the conduct of their trade and commerce in violation of 73 Pa. Cons. Stat. Ann. §

201-3, including, but not limited to, the following:

               a. Failing to implement and maintain reasonable security and privacy measures to

                   protect Plaintiff’s and Class Members’ Personal and Private Information, which

                   was a direct and proximate cause of the Data Breach;

               b. Failing to identify foreseeable security and privacy risks, remediate identified

                   security and privacy risks, and adequately improve security and privacy

                   measures following previous cybersecurity incidents, which was a direct and

                   proximate cause of the Data Breach;

               c. Failing to comply with common law and statutory duties pertaining to the

                   security and privacy of Plaintiff’s and Class Members’ Personal and Private

                   Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA,

                   42 U.S.C. § 1302d, et seq., and the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801;

               d. Misrepresenting that it would protect the privacy and confidentiality of

                   Plaintiff’s and Class Members’ Personal Information and PHI, including by

                   implementing and maintaining reasonable security measures;

               e. Misrepresenting that it would comply with common law and statutory duties

                   pertaining to the security and privacy of Plaintiff’s and Class Members’

                   Personal Information, including duties imposed by the FTC Act, 15 U.S.C. §

                   45, HIPAA, 42 U.S.C. § 1302d, et seq., and the Gramm-Leach-Bliley Act, 15

                   U.S.C. § 6801;




                                               - 28 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 29 of 36 PageID 29



               f. Omitting, suppressing, and concealing the material fact that it did not

                   reasonably or adequately secure Plaintiff’s and Class Members’ Personal

                   Information; and

               g. Omitting, suppressing, and concealing the material fact that it did not comply

                   with common law and statutory duties pertaining to the security and privacy of

                   Plaintiff’s and Class Members’ Personal Information, including duties imposed

                   by the FTC Act, 15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1302d, et seq., and the

                   Gramm-Leach-Bliley Act, 15 U.S.C. § 6801.

               Defendants’ representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendants’ data security and ability to

protect the confidentiality of consumers’ PII.

               Defendants intended to mislead Plaintiff and Class Members and induce them to

rely on their misrepresentations and omissions.

               Had Defendants disclosed to Plaintiff Shapiro and Pennsylvania Subclass Members

that their data systems were not secure and thus vulnerable to attack, Defendants would have been

unable to continue in business and they would have been forced to adopt reasonable data security

measures and comply with the law. Instead, Defendants held themselves out as secure and were

trusted with sensitive and valuable PII regarding thousands of consumers, including Plaintiff

Shapiro and the Pennsylvania Subclass Members.

               Defendants accepted the responsibility of each being a “steward of data” while

keeping the inadequate state of their security controls secret from the public.




                                                 - 29 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 30 of 36 PageID 30



               Plaintiff Shapiro and the Pennsylvania Subclass Members acted reasonably in

relying on Defendants’ misrepresentations and omissions, the truth of which they could not have

discovered.

               Defendants acted intentionally, knowingly, and maliciously to violate the

Pennsylvania Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded

Plaintiff’s and Pennsylvania Subclass Members’ rights. Past data breaches in the healthcare

industry put Defendant on notice that their security and privacy protections were inadequate.

               As a direct and proximate result of Defendants’ unfair methods of competition and

unfair or deceptive acts or practices and Plaintiff’s and the Pennsylvania Subclass Members’

reliance on them, Plaintiff Shapiro and Pennsylvania Subclass Members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including from disruption of medical care and treatment; fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Personal and Private

Information.

               Plaintiff Shapiro and the Pennsylvania Subclass Members seek all monetary and

non-monetary relief allowed by law, including actual damages or statutory damages of $100

(whichever is greater), treble damages, attorneys’ fees and costs, and any additional relief the Court

deems necessary or proper.


                               SIXTH CLAIM FOR RELIEF
                                   Declaratory Judgment
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
       127.    Plaintiffs re-allege and incorporate by reference the foregoing paragraphs as

though fully set forth herein.



                                                - 30 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 31 of 36 PageID 31



       128.    Defendants owe duties of care to Plaintiffs and Nationwide Class members which

require them to adequately secure their PII.

       129.    Defendants still possess Plaintiffs’ and Nationwide Class members’ PII.

       130.    Defendants do not specify in either of the two Notice of Data Breach letters what

steps they have taken to prevent this from occurring again.

       131.    Plaintiffs and Nationwide Class members are at risk of harm due to the exposure of

their PII and Defendants’ failure to address the security failings that lead to such exposure.

       132.    Plaintiffs, therefore, seek a declaration that (1) each of Defendants’ existing

security measures do not comply with their explicit or implicit contractual obligations and duties

of care to provide reasonable security procedures and practices appropriate to the nature of the

information to protect customers’ personal information, and (2) to comply with their explicit or

implicit contractual obligations and duties of care, Defendants must implement and maintain

reasonable security measures, including, but not limited to:

           a. Engaging third-party security auditors/penetration testers as well as internal

               security personnel to conduct testing, including simulated attacks, penetration tests,

               and audits on Defendants’ systems on a periodic basis, and ordering Defendants to

               promptly correct any problems or issues detected by such third-party security

               auditors;

           b. Engaging third-party security auditors and internal personnel to run automated

               security monitoring;

           c. Auditing, testing, and training its security personnel regarding any new or modified

               procedures;

           d. Segmenting its user applications by, among other things, creating firewalls and

               access controls so that if one area is compromised, hackers cannot gain access to

               other portions of Defendants’ systems;

           e. Conducting regular database scanning and security checks;




                                               - 31 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                    Page 32 of 36 PageID 32



           f. Routinely and continually conducting internal training and education to inform

               internal security personnel how to identify and contain a breach when it occurs and

               what to do in response to a breach;

           g. Purchasing credit monitoring services for Plaintiffs and Nationwide Class members

               for a period of ten years; and

           h. Meaningfully educating Plaintiffs and Nationwide Class members about the threats

               they face as a result of the loss of their PII to third parties, as well as the steps they

               must take to protect themselves.

                              SEVENTH CLAIM FOR RELIEF
                                    Unjust Enrichment
                       (On Behalf of Plaintiffs, the Nationwide Class,
                    and the Statewide Subclasses Against All Defendants)
       133.    Plaintiffs re-allege and incorporate by reference herein all of the allegations

contained in paragraphs 1 through 107.

       134.    Defendants benefited from receiving Plaintiffs’ and Nationwide Class members’

PII by its ability to retain and use that information for its own benefit. Defendants understood this

benefit.

       135.    Defendants also understood and appreciated that Plaintiff’s and Nationwide Class

members’ PII was private and confidential, and its value depended upon Defendants maintaining

the privacy and confidentiality of that PII.

       136.    Plaintiffs and Nationwide Class members who were customers of Defendants

conferred a monetary benefit upon Defendants in the form of monies paid for services available

from Defendants.

       137.    Defendants appreciated or had knowledge of the benefits conferred upon them by

Plaintiffs and Nationwide Class members. Defendants also benefited from the receipt of Plaintiffs’

and Nationwide Class members’ PII, as Defendants used it to facilitate the transfer of information

and payments between the parties.




                                                 - 32 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                  Page 33 of 36 PageID 33



       138.    The monies that Plaintiffs and Nationwide Class members paid to Defendants for

services were to be used by Defendants, in part, to pay for the administrative costs of reasonable

data privacy and security practices and procedures.

       139.    Defendants also understood and appreciated that Plaintiff’s and Class Members’

PII was private and confidential, and its value depended upon Defendants maintaining the privacy

and confidentiality of that PII.

       140.    But for Defendants’ willingness and commitment to maintain privacy and

confidentiality, that PII would not have been transferred to and untrusted with Defendants. Indeed,

if Defendants had informed Plaintiffs and Nationwide Class members that their data and cyber

security measures were inadequate, Defendants would not have been permitted to continue to

operate in that fashion by regulators, its shareholders, and its consumers.

       141.    As a result of Defendants’ wrongful conduct, Defendants have been unjustly

enriched at the expense of, and to the detriment of, Plaintiffs and Nationwide Class members.

Defendants continue to benefit and profit from their retention and use of the PII while its value to

Plaintiffs and Nationwide Class Members has been diminished.

       142.    Defendants’ unjust enrichment is traceable to, and resulted directly and proximately

from, the conduct alleged in this Complaint, including compiling, using, and retaining Plaintiffs’

and Nationwide Class Members’ PII, while at the same time failing to maintain that information

secure from intrusion and theft by hackers and identity thieves.

       143.    As a result of Defendants’ conduct, Plaintiffs and Nationwide Class members

suffered actual damages in an amount equal to the difference in value between the amount

Plaintiffs and Nationwide Class members paid for their purchases with reasonable data privacy

and security practices and procedures and the purchases they actually received with unreasonable

data privacy and security practices and procedures.

       144.    Under principals of equity and good conscience, Defendants should not be

permitted to retain the money belonging to Plaintiffs and Nationwide Class members because

Defendants failed to implement (or adequately implement) the data privacy and security practices


                                               - 33 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21                 Page 34 of 36 PageID 34



and procedures that Plaintiffs and Nationwide Class members paid for and that were otherwise

mandated by federal, state, and local laws and industry standards.

       145.    Defendants should be compelled to disgorge into a common fund for the benefit of

Plaintiffs and Nationwide Class members all unlawful or inequitable proceeds they received as a

result of the conduct alleged herein.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all Nationwide Class members,

request judgment against the Defendants and that the Court grant the following:

       A.      An order certifying the Classes as defined herein, and appointing Plaintiffs and their

               counsel to represent the Classes;

       B.      An order enjoining Defendants from engaging in the wrongful conduct alleged

               herein concerning disclosure and inadequate protection of the PII belonging to

               Plaintiffs and the members of the Classes;

       C.      An order instructing Defendants to purchase or provide funds for credit monitoring

               services for Plaintiffs and all members of the Classes;

       D.      An award of compensatory, statutory, nominal and punitive damages, in an amount

               to be determined at trial;

       E.      An award for equitable relief requiring restitution and disgorgement of the revenues

               wrongfully retained as a result of Defendants’ wrongful conduct;

       F.      An award of reasonable attorneys’ fees, costs, and litigation expenses, as allowable

               by law; and

       G.      Such other and further relief as this Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand that this matter be tried before a jury.




                                               - 34 -
   Case 3:21-cv-01444-N Document 1 Filed 06/18/21    Page 35 of 36 PageID 35



Date: June 18, 2021                Respectfully Submitted,

                                   /s/ Joe Kendall
                                   Joe Kendall
                                   Texas Bar No. 11260700
                                   KENDALL LAW GROUP, PLLC
                                   3811 Turtle Creek Blvd., Ste. 1450
                                   Dallas, TX 75219
                                   Telephone: 214/744-3000
                                   Facsimile:     214/744-3015
                                   jkendall@kendalllawgroup.com

                                   M. ANDERSON BERRY*
                                   ALEX SAUERWEIN*
                                   CLAYEO C. ARNOLD,
                                   A PROFESSIONAL LAW CORP.
                                   865 Howe Avenue
                                   Sacramento, CA 95825
                                   Telephone: (916) 777-7777
                                   Facsimile: (916) 924-1829
                                   aberry@justice4you.com
                                   asauerwein@justice4you.com

                                   GARY M. KLINGER*
                                   MASON LIETZ & KLINGER LLP
                                   227 W. Monroe Street, Suite 2100
                                   Chicago, IL 60606
                                   Phone: (202) 429-2290
                                   Fax: (202) 429-2294
                                   gklinger@masonllp.com

                                   GARY E. MASON*
                                   DAVID K. LIETZ*
                                   MASON LIETZ & KLINGER LLP
                                   5101 Wisconsin Avenue NW, Suite 305
                                   Washington, DC 20016
                                   Telephone: (202) 429-2290
                                   Facsimile: (202) 429-2294
                                   dlietz@masonllp.com
                                   gmason@masonllp.com




                                    - 35 -
Case 3:21-cv-01444-N Document 1 Filed 06/18/21      Page 36 of 36 PageID 36



                                JOHN A. YANCHUNIS*
                                RYAN MAXEY*
                                MORGAN & MORGAN
                                COMPLEX LITIGATION GROUP
                                201 N. Franklin Street, 7th Floor
                                Tampa, Florida 33602
                                Telephone: 813-559-4908
                                Facsimile: 813-222-4795
                                jyanchuins@forthepeople.com
                                rmaxey@forthepeople.com

                                Attorneys for Plaintiffs and the Class

                                *Pro hac vice forthcoming




                                 - 36 -
